Order entered December 21, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00967-CV

IN RE TEXAS CHRISTIAN UNIVERSITY, TEXAS CHRISTIAN UNIVERSITY BOARD
  OF TRUSTEES, GARY PATTERSON, CHRIS DEL CONTE, DAVID GABLE, ZACH
 LACROSS, DILLON SMITH, JAMES RUSSELL "RUSTY" BURNS, AND DOUGLAS
                         MEACHUM, Relators

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00585-A

                                             ORDER
                          Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relators’

petition for writ of mandamus. We ORDER the trial judge, the Honorable D’Metria Benson, to

vacate her July 23, 2018 order denying relators’ plea in abatement and enter an order granting

the plea in abatement. We further ORDER the trial judge to file with this Court within fifteen

(15) days of the date of this order, a certified copy of her order issued in compliance with this

order. Should the trial court fail to comply with the order, the writ will issue.

       We ORDER that relators recover their costs of this original proceeding, if any, from real

party in interest Kolby Listenbee.

                                                                      /s/     DAVID L. BRIDGES
                                                                              JUSTICE